DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 5/14/2021 has been considered.  
Claims 1, 12, 19 are amended.
Claims 7 are cancelled.
Claims 1-6, 8-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu.
	
Regarding Claim 1, Certain discloses A method of utilizing a cluster in a big data cloud computing environment where instances may include reserved on-demand instances, with a set price and spot instances, which may be bid on by a user, the method comprising: 
creating one or more stable nodes, comprising an on-demand instance or an equivalent spot instance with a bid price above a price for the on-demand instance; ([p. 6 para. 2] The PES can provide a plurality of resource nodes (e.g., multiple physical computing systems and/or virtual machines that are hosted on one or more physical computing systems) and other such resources for executing user programs and fulfilling user requests. [p. 5 para 5] In many embodiments, customers can “bid” to use the excess capacity. For example, a customer can submit an instance request with a bid price and a specification of at least one resource guarantee to be provided for the request [p. 6 para 6] on-demand variable resource capacity)
creating one or more volatile nodes, comprising spot instances with a bid price below the price for the on-demand instance; ([p. 6 para. 3] excess capacity of PES may, for example, be made available as part of one or more general excess capacity pools that are available for use by various users, such as via a spot market with dynamically 
using one or more of the one or more stable nodes as a [master] node; and using one or more of the one or more volatile nodes as [slave] nodes; and ([p. 8 para 4] one of the server block data storage systems is designated as storing the primary copy of the volume, and the other one or more server block data storage systems are designated as storing mirror copies of the volume in such embodiments, the server block data storage system that has the primary volume copy (referred to as the “primary server block data storage system” for the volume) may receive and handle data access requests for the volume, and in some such embodiments may further take action to maintain the consistency of the other mirror volume copies (e.g., by sending update messages to the other server block data storage systems that provide the mirror volume copies when data in the primary volume copy is modified, such as in a master-slave computing relationship manner))
rebalancing the cluster when the number of stable nodes exceeds a pre-established defined ratio of stable nodes to volatile nodes as requested by the user. ([p. 13 para 6-7] In this example, the system might be able to allocate up to 400 of the 500 IOPS available for the server 302. As can be seen, Customer A has been allocated a committed 200 IOPS, Customer B has been allocated a committed 100 IOPS, and Customer C has been allocated a committed 55 IOPS. The remaining customers on 

But does not explicitly disclose master and slave nodes, though disclosing their functionalities.
Liu, on the other hand, teaches the pre-established ratio master and slave nodes.  ([0005] During a map step, a “master” (control) node takes the input (such as a processing task) from an input, partitions it up into smaller sub-tasks suitable for processing in a queue (typically, an instance of a communication or messaging service), and distributes the sub-tasks to “worker” (processing) nodes (slave nodes). The worker nodes process the sub-tasks, and pass the resultant data back to its master node.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Liu, since the claimed invention is merely a .
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 0000 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu in view of U.S. Patent No. 9,860,569 B1 to Wilms.

Regarding Claim 2, Certain in view of Liu teaches the method of claim 1. 
But does not explicitly teach the cluster is a pure spot cluster, comprised only of spot instances.  
Wilms, on the other hand, teaches the cluster is a pure spot cluster, comprised only of spot instances; “a second cluster of computing instances may be spot computing instances (e.g., variable rate and short term computing instances)” (Col 17 Ln 60-63)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the cluster is a pure spot cluster, comprised only of spot instances, as taught by Wilms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination .

Claim 3, 5, 10, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 0000 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu in view of U.S. Patent No. 9,483,785 B1 to Corley.

Regarding Claim 3, Certain in view of Liu teaches the method of claim 1. 
Corley teaches differentiating one or more of the one or more stable nodes from one or more of the one or more volatile nodes based at least in part on the bid price.  “If, at the time of receiving the user's hid, the bid exceeds the current spot market price, the service provider can begin executing the transcoding job using the spot market instances.  The transcoding job can continue being executed for as long as the content publisher's bid exceeds the current spot price.” (Col 10 Ln 67-Col 11 Ln 5) (spot market instances that can continue being executed as long as the bid exceeds the current price are interpreted to be stable nodes.) “the spot market 310 may accept bids for resource capacity from various users, such as the content publisher 110.  Once the bid is received, the spot market can evaluate the bid and determine whether it exceeds the current spot market price.” (Col 10 Ln 60-64) “if the spot market price rises above the bid, the transcoding job can be suspended and the state of the transcoding may be saved such that the job can be resumed later.  As such, if the spot market price later again drops below the specified bid, the transcoding job can be resumed from where it was stopped, using the saved state.” (Col 11 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).

Regarding Claim 5, Certain in view of Liu teaches the method of claim 1. 
Corley teaches falling back to one or more new on-demand instances when no spot instances are available.  “In some cases, the spot instances may be used for transcoding jobs that are not extremely urgent, because using those instances may incur the risk that other users may be using them and therefore none of the spot instances are available.” (Col 6 Ln 62-67)  “In many instances, however, a reserving user may not always be using all of the resource instances reserved on their behalf.  There may often be time periods in the reservation interval, during which some of the reserved instances are remaining idle and not performing any computation.” (Col 10 Ln 41-59) “In accordance with the illustrated embodiment, the currently unused instances (304, 306, 307) can be placed (provisioned) in the spot market 310, where other users (110, 301) are enabled to bid for these resource instances.” (Col 10 Ln 55-59) “cloud computing environment” (Col 2 Ln 26)  “The transcoding job that was previously being performed resource 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).

Regarding Claim 10, Certain in view of Liu teaches the method of claim 8. 
Corley teaches identifying one or more of the one or more stable nodes that are not heavily occupied in performing processing tasks; “In many instances, however, a reserving user may not always be using all of the resource instances reserved on their behalf.  There may often be time periods in the reservation interval, during which some of the reserved instances are remaining idle and not performing any computation.” (Col 10 Ln 41-59) 
provisioning one or more of the one or more volatile instances from the big data cloud computing environment; “In accordance with the illustrated embodiment, the currently unused instances (304, 306, 307) can be placed (provisioned) in the spot market 310, where other users 
transferring information from the identified one or more of the one or more stable nodes to the one or more of the one or more volatile instances; “The transcoding job that was previously being performed resource instance 304 may be suspended or transferred to another available spot market instance,” (Col 11 Ln 22-26) 
terminating the identified one or more of the one or more stable nodes. “fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource).” (Col 8 Ln 50-53)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).

Claim 19 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.  Additionally, claim 19 recites comprising identifying stable nodes that are not heavily occupied in performing processing tasks;
provisioning volatile instances from the big data cloud computing environment;
transferring information from the identified stable nodes to the volatile instances;
terminating the identified stable nodes., which is taught by Corley.
Corley teaches identifying one or more of the one or more stable nodes that are not heavily occupied in performing processing tasks; “In many instances, however, a reserving user may not always be using all of the resource instances reserved on their behalf.  There may often be time periods in the reservation interval, during which some of the reserved instances are remaining idle and not performing any computation.” (Col 10 Ln 41-59) 
provisioning one or more of the one or more volatile instances from the big data cloud computing environment; “In accordance with the illustrated embodiment, the currently unused instances (304, 306, 307) can be placed (provisioned) in the spot market 310, where other users (110, 301) are enabled to bid for these resource instances.” (Col 10 Ln 55-59) “cloud computing environment” (Col 2 Ln 26) 
transferring information from the identified one or more of the one or more stable nodes to the one or more of the one or more volatile instances; “The transcoding job that was previously being performed resource instance 304 may be suspended or transferred to another available spot market instance,” (Col 11 Ln 22-26) 
terminating the identified one or more of the one or more stable nodes. “fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource).” (Col 8 Ln 50-53)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu and U.S. Patent No. 9,483,785 B1 to Corley in view of U.S. Patent Application No. 2003/0065874 A1 to Marron.

Regarding Claim 6, Certain in view of Liu teaches the method of claim 1. 
Corley discloses launching start up of one or more nodes “instances that would be launched to support a transcoding job, since licensing costs may be determined by the number of instances launched for a given user.” (Col 7, Ln 20-23) at a cloud storage provider “cloud computing environments, cloud resources” (Col 1 Ln 27-29)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).
a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location.  
Marron, on the other hand, teaches a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location.  “In a particularly preferred embodiment of the invention, attributes are used to store information concerning individual semi-structured data nodes and a distinguished name is assigned to each of said data nodes to define a unique location in an LDAP hierarchy at the instance level, with these operations being performed during transformation of the semi-structured data into LDAP data.” [0019], “The hierarchical nature at the instance level of the LDAP model, where each node must be assigned a distinguished name that defines its unique location in the hierarchy.” [0083]
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location, as taught by Marron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Marron, in order to allow dynamic changes (Marron, [0078]). (See the 112b rejection for interpretation of this claim)
Regarding Claim 16, Certain in view of Liu teaches the method of claim 12. 
launching start up of one or more nodes “instances that would be launched to support a transcoding job, since licensing costs may be determined by the number of instances launched for a given user.” (Col 7, Ln 20-23) at a cloud storage provider “cloud computing environments, cloud resources” (Col 1 Ln 27-29)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).
But does not explicitly teach a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location.  
Marron, on the other hand, teaches a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location.  “In a particularly preferred embodiment of the invention, attributes are used to store information concerning individual semi-structured data nodes and a distinguished name is assigned to each of said data nodes to define a unique location in an LDAP hierarchy at the instance level, with these operations being performed during transformation of the semi-structured data into LDAP data.” [0019], “The hierarchical nature at 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, a master node, and writing a master instance identification to a unique location; one or more slave nodes, reading the master instance identification from the unique location, as taught by Marron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Marron, in order to allow dynamic changes (Marron, [0078]). (See the 112b rejection for interpretation of this claim)

Claim 8-9, 12, 13, 15, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 0000 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu in view of U.S. Patent Application No. 2013/0290771 A1 to Kim.

Regarding Claim 8, Certain in view of Liu teaches the method of claim 1. 
But does not explicitly disclose wherein rebalancing the cluster comprises swapping out one or more of the one or more stable nodes for one or more of the one or more volatile nodes.  
wherein rebalancing the cluster comprises swapping out one or more of the one or more stable nodes for one or more of the one or more volatile nodes. “wherein the control base unit makes a decision whether to also switch (swap) other virtual computers operating on the own computer node along with the virtual computer in which the failure occurred from master virtual computers to slave virtual computers, depending on a ratio of number of virtual computers operating on the own computer node as master virtual computers to number of virtual computers operating on the own computer node as slave virtual computers.” (Claim 2). “As for the computer node A 100-A and the computer node B 100-B in the virtualization multiplex system 1, one of them operates as a "master node" and the other operates as a "slave node" … When a hindrance has occurred in continuation of processing in the master node due to a failure (node becomes volatile) of the external communication I/F 104 or the like, the relation of the master node/the slave node between the computer nodes 100 is switched (swapped).” [0038]
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, wherein rebalancing the cluster comprises swapping out one or more of the one or more stable nodes for one or more of the one or more volatile nodes, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Kim, in order to ensure reliability (Kim, [0002]).
Regarding Claim 9, Certain in view of Liu teaches the method of claim 8. 
wherein the stable nodes are swapped out for one or more of the one or more volatile nodes when spot instance availability is high.  
Kim, on the other hand, teaches wherein the stable nodes are swapped out for one or more of the one or more volatile nodes when spot instance availability is high. “wherein the control base unit makes a decision whether to also switch (swap) other virtual computers operating on the own computer node along with the virtual computer in which the failure occurred from master virtual computers to slave virtual computers, depending on a ratio of number of virtual computers operating on the own computer node as master virtual computers to number of virtual computers operating on the own computer node as slave virtual computers.” (Claim 2). “As for the computer node A 100-A and the computer node B 100-B in the virtualization multiplex system 1, one of them operates as a "master node" and the other operates as a "slave node" … When a hindrance has occurred in continuation of processing in the master node due to a failure (node becomes volatile) of the external communication I/F 104 or the like, the relation of the master node/the slave node between the computer nodes 100 is switched (swapped).” [0038]
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, wherein the stable nodes are swapped out for one or more of the one or more volatile nodes when spot instance availability is high, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claim 12 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.  Additionally, claim 12 recites by swapping out stable nodes for volatile nodes, which is taught by Kim.
Kim, on the other hand, teaches wherein rebalancing the cluster comprises swapping out one or more of the one or more stable nodes for one or more of the one or more volatile nodes. “wherein the control base unit makes a decision whether to also switch (swap) other virtual computers operating on the own computer node along with the virtual computer in which the failure occurred from master virtual computers to slave virtual computers, depending on a ratio of number of virtual computers operating on the own computer node as master virtual computers to number of virtual computers operating on the own computer node as slave virtual computers.” (Claim 2). “As for the computer node A 100-A and the computer node B 100-B in the virtualization multiplex system 1, one of them operates as a "master node" and the other operates as a "slave node" … When a hindrance has occurred in continuation of processing in the master node due to a failure (node becomes volatile) of the external communication I/F 104 or the like, the relation of the master node/the slave node between the computer nodes 100 is switched (swapped).” [0038]
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Corley, wherein rebalancing the cluster comprises swapping out one or more of the one or more stable nodes for one or more of the one or more volatile nodes, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each 
Claim 13 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.  
Claim 15 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.  
Claim 17 recites a method comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.  


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu in view of U.S. Patent Application No. 9,531,607 B1 to Pai.

Regarding Claim 4, Certain in view of Liu teaches the method of claim 1. 
But does not explicitly teach tagging one or more of the one or more stable nodes for identification.  
Pai, on the other hand, teaches tagging one or more of the one or more stable nodes for identification; “Customer may create resource groups by associating a tag or usage identifier with resource instances, infrastructure applications storage services, or some other computing 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Corley, tagging stable nodes for identification, as taught by Pai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Pai, in order to create resource groups (Pai, Col 5 Ln 58-62)
Regarding Claim 14, Certain in view of Liu teaches the method of claim 12. 
But does not explicitly teach tagging stable nodes for identification.  
Pai, on the other hand, teaches tagging stable nodes for identification; “Customer may create resource groups by associating a tag or usage identifier with resource instances, infrastructure applications storage services, or some other computing resources to logically groups the computing resources together in one "bucket."” (Col 5 Ln 58-62)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Corley, tagging stable nodes for identification, as taught by Pai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claims 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8694400 B1 to Certain in view of U.S. Patent Application No. 2012/0317579 A1 to Liu and U.S. Patent No. 9,483,785 B1 to Corley in view of U.S. Patent No. 9,451,013 B1 to Roth.

Regarding Claim 11, Corley in view of Kim teaches the method of claim 8. 
Corley teaches ceasing assignment of any new work to the one or more of the one or more stable node to be shutdown; terminating the stable node to be shutdown.  “If the market price rises above the bid price, the transcoding can be temporarily stopped or terminated altogether.” (Col 12 Ln 21-26)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).
But does not explicitly teach determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion.  
Roth, on the other hand, teaches: 
determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, “For example, an instance having a lower probability of future availability might be assigned to a less critical task than an instance with a higher probability of future availability.” (Col 21 Ln 32-35) and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; “At operation 904A, one or more backup instances 104 are created in a non-affected data center 204 or region.  This type of action might be taken, for example, in response to receiving instance availability information 114 indicating that instances 104 in a particular data center 204 or region have a lower than normal probability of availability at some future point in time.” (Col 22 Ln 4-15), “facilities essential to the provision of services” (Col 8 Ln 5-21)
upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown “Data might also be collected from an operator of the distributed execution environment.  For example, data indicating the scheduled maintenance of software or hardware components in the distributed execution environment, the time at which maintenance was last performed on software or hardware components, information identifying the scheduled deployment of new software or firmware to components in the distributed execution environment, and other types of and ceasing the task on the stable node that is to be shutdown; “a software deployment component might also utilize the instance availability information 114 to schedule deployment operations to minimize risk or cost.  For example, the software deployment component might be configured to determine the required surplus capacity needed to handle software deployment in light of the instance availability information 114.  The software deployment component might then modify the software deployment operations based upon the required surplus capacity.  The operation of the software deployment component might also be modified in other ways based upon the instance availability information 114.  The operation of other components within the distributed execution environment 102 might also be modified in a similar manner.” (Col 23 Ln 10-23)
upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; “The media transcoding and processing service 102 then carries out the workflow, including potentially transcoding the media content stored on a source store 103 into the appropriate encodings.  Once workflow is complete, the resulting media content can be placed into a destination store 104.” (Col 4 Ln 28-39)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, ceasing the assignment of any new work to the stable node to be shutdown; determining if there is a state or data stored on the stable node to be shutdown that is critical to the functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; terminating the stable node to be shutdown, as taught by Roth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Roth, in order to in order to ensure reliability (Roth, [0002]).
Regarding Claim 18, Certain in view of Liu teaches the method of claim 12. 
Corley teaches ceasing assignment of any new work to the stable node to be shutdown; terminating the stable node to be shutdown.  “If the market price rises above the bid price, the transcoding can be temporarily stopped or terminated altogether.” (Col 12 Ln 21-26)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Corley, in order to fully utilize capacity (Corley, background).
determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion.  
Roth, on the other hand, teaches: 
determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, “For example, an instance having a lower probability of future availability might be assigned to a less critical task than an instance with a higher probability of future availability.” (Col 21 Ln 32-35) and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; “At operation 904A, one or more backup instances 104 are created in a non-affected data center 204 or region.  This type of action might be taken, for example, in response to receiving instance availability information 114 indicating that instances 104 in a particular data center 204 or region have a lower than normal probability of availability at some future point in time.” (Col 22 Ln 4-15), “facilities essential to the provision of services” (Col 8 Ln 5-21)
upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown “Data might also be collected from an operator of the distributed execution environment.  For example, data indicating the scheduled maintenance of software or hardware components in the distributed execution environment, the time at which maintenance was last performed on and ceasing the task on the stable node that is to be shutdown; “a software deployment component might also utilize the instance availability information 114 to schedule deployment operations to minimize risk or cost.  For example, the software deployment component might be configured to determine the required surplus capacity needed to handle software deployment in light of the instance availability information 114.  The software deployment component might then modify the software deployment operations based upon the required surplus capacity.  The operation of the software deployment component might also be modified in other ways based upon the instance availability information 114.  The operation of other components within the distributed execution environment 102 might also be modified in a similar manner.” (Col 23 Ln 10-23)
upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; “The media transcoding and processing service 102 then carries out the workflow, including potentially transcoding the media content stored on a source store 103 into the appropriate encodings.  Once workflow is complete, the resulting media content can be placed into a destination store 104.” (Col 4 Ln 28-39)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, ceasing the assignment of any new work to the stable node to be shutdown; determining if there is a state or data stored on the stable node to be shutdown that is critical to the functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; terminating the stable node to be shutdown, as taught by Roth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corley, to include the teachings of Roth, in order to in order to ensure reliability (Roth, [0002]).
Regarding Claim 20, Certain in view of Liu teaches the method of claim 19. 
Corley teaches ceasing assignment of any new work to the stable node to be shutdown; terminating the stable node to be shutdown.  “If the market price rises above the bid price, the transcoding can be temporarily stopped or terminated altogether.” (Col 12 Ln 21-26)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Certain, the features as taught by Corley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
But does not explicitly teach determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion.  
Roth, on the other hand, teaches 
determining if there is a state or data stored on the stable node to be shutdown that is critical to functioning of the cluster, “For example, an instance having a lower probability of future availability might be assigned to a less critical task than an instance with a higher probability of future availability.” (Col 21 Ln 32-35) and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; “At operation 904A, one or more backup instances 104 are created in a non-affected data center 204 or region.  This type of action might be taken, for example, in response to receiving instance availability information 114 indicating that instances 104 in a particular data center 204 or region have a lower than normal probability of availability at some future point in time.” (Col 22 Ln 4-15), “facilities essential to the provision of services” (Col 8 Ln 5-21)
upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown “Data might also be collected from an operator of the distributed execution environment.  For and ceasing the task on the stable node that is to be shutdown; “a software deployment component might also utilize the instance availability information 114 to schedule deployment operations to minimize risk or cost.  For example, the software deployment component might be configured to determine the required surplus capacity needed to handle software deployment in light of the instance availability information 114.  The software deployment component might then modify the software deployment operations based upon the required surplus capacity.  The operation of the software deployment component might also be modified in other ways based upon the instance availability information 114.  The operation of other components within the distributed execution environment 102 might also be modified in a similar manner.” (Col 23 Ln 10-23)
upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; “The media transcoding and processing service 102 then carries out the workflow, including potentially transcoding the media content stored on a source store 103 into the appropriate encodings.  Once workflow is complete, the resulting media content can be placed into a destination store 104.” (Col 4 Ln 28-39)
ceasing the assignment of any new work to the stable node to be shutdown; determining if there is a state or data stored on the stable node to be shutdown that is critical to the functioning of the cluster, and if so, backing up or replicating the state or data on a stable node that it is not to be shutdown; upon a determination that that the stable node to be shutdown is running on a task that is waiting for an event to occur, scheduling the task on a stable node that is not to be shutdown and ceasing the task on the stable node that is to be shutdown; upon a determination that the stable node to be shutdown is running on a task that is not waiting for an event to occur, allowing the task to run to completion; terminating the stable node to be shutdown, as taught by Roth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Certain, to include the teachings of Roth, in order to in order to ensure reliability (Roth, [0002]).





Response to Arguments

35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues Corley in view of Kim and Tsuboshita do not teach a predetermined threshold.
However, these references are not relied upon to teach these limitations in the claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625